Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This office action is in response to the application 16/174,627 filed on 07/15/2021.
As per instant Amendment, Claims 1, 13 and 17 have been amended. 
Response to Arguments
Applicants’ arguments, see pages 9-12 in Remarks, filed on 07/15/2021, with respect to claims 1, 3-6, 8-13, 15-17 and 19-24 are rejected under 35 U.S.C.103 (a) as being unpatentable over Watson (US 2018/0089407), in view of Pemmaraju (US 8,484,698), in view of Starner (US 10,341,113) and further in view of Childs (US 2016/0127383) and combination of other prior arts, have been fully considered and with the newly amended features, the arguments are persuasive. Accordingly, these rejections have been withdrawn.
Allowable Subject Matter
Claims 1, 3-6, 8-13, 15-17 and 19-24 are allowed in light of the Applicant’s amendments and in light of the prior art made of record.
The following is an examiner’s statement of reasons for allowance: 
Watson (US 2018/0089407), in view of Pemmaraju (US 8,484,698), in view of Starner (US 10,341,113), in view of Henshaw (US 2018/0343564) and further in view of Childs (US 2016/0127383), alone or in combination fails to anticipate or render obvious the claim invention.  
Watson (prior art of record) discloses receiving, via a first user device in connection with a request to access a protected resource 5associated with the user a first set of user-generated cryptographic information and a second set of user-generated cryptographic information; wherein the second set of user-generated cryptographic information comprises at least a set of voice data and generating and outputting an authentication request to a second user device.
Pemmaraju (prior art of record) discloses wherein the authentication 10request causes the second set of user-generated cryptographic information to be sent to the user via the second user device.
Starner (prior art of record) discloses precluding storage of the user-generated cryptographic information subsequent to the user-generated cryptographic information being sent to the user via the second user device. 
Henshaw (prior art of record) discloses wherein generating and outputting an authentication request to a second user device in response to processing the first set of user-generated cryptographic information against a stored set of cryptographic information associated with the protected resource.

However, none of Watson, Pemmaraju, Starner, Henshaw and Childs teaches or suggests, alone or in combination, the particular combination of steps or elements as recited in the independent claims, 1, 13 and 17.  For example, none of the cited prior art teaches or suggest the steps of receiving, via a first user device in connection with a request to access a protected resource associated with the user, a second set of user-generated cryptographic information, wherein the second set of user-generated cryptographic information comprises at least a set of user-uploaded voice data and a user- uploaded image, and wherein the second set of user-generated cryptographic information is unique exclusively to the respective request to access the protected resource; generating and outputting, by a server,(i) an authentication request and (ii) a reference to the second set of user-generated cryptographic information to a second user device in response to processing the first set of user-generated cryptographic information against a stored set of cryptographic information associated with the protected resource, wherein the reference to the second set of user-generated cryptographic information comprises at least one uniform resource locator of the user-uploaded image and the set of user-uploaded voice data stored on the server; resolving the authentication request in via the second user device, wherein the response comprises an indication, based at least in part on the user-uploaded image and the set of user-uploaded voice data stored on the server, to grant or deny the request to access the protected resource via the first user device; and precluding storage of the second set of user-generated cryptographic information subsequent to resolving the authentication request.
These limitations, in conjunction with all other limitations, has not been disclosed, suggested or made obvious over the prior art of record either taken by itself or in any combination, would have anticipated or made obvious the invention of the present application at or before the time it was filed.  For these reasons, as well as the other limitations of the independent claims, puts these claims in condition for allowance.
Claims 3-6, 8-12, 15-16 and 19-24 are directly or indirectly dependent upon claim 1, 13 and 17 therefore, they are also allowable over the prior arts of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANCHIT K SARKER whose telephone number is (571)270-7907.  The examiner can normally be reached on M-F 8:30 AM-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FARID HOMAYOUNMEHR can be reached on 571-272-3739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SANCHIT K SARKER/Examiner, Art Unit 2495           


/MAUNG T LWIN/Primary Examiner, Art Unit 2495